 1   AARON D. FORD
      Attorney General
 2   DARBY G. PHELPS, Bar No. 14599
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1159
 6   E-mail: dphelps@ag.nv.gov

 7   Attorneys for Defendants
     Isidro Baca, Scott Kahler, Kathryn Reynolds,
 8   James Stogner and Elizabeth “Lisa” Walsh

 9
10                                   UNITED STATES DISTRICT COURT
11                                           DISTRICT OF NEVADA
12   DAVID JONATHAN THOMAS,
                                                                Case No. 3:13-cv-00508-RCJ-CBC
13                                  Plaintiff,
                                                                  ORDER GRANTING
14   v.                                                    MOTION FOR EXTENSION OF TIME TO
                                                            FILE OBJECTIONS TO REPORT AND
15   JAMES COX, et al.,                                            RECOMMENDATION

16                                  Defendants.

17             Defendants, Isidro Baca, Scott Kahler, Kathryn Reynolds, James Stogner and Elizabeth “Lisa”

18   Walsh, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Darby G.

19   Phelps, Deputy Attorney General, hereby submit their Motion for Extension of Time to File Objections

20   to Report and Recommendation. This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A),

21   the following Memorandum of Points and Authorities, and all papers and pleadings on file in this

22   action.

23                               MEMORANDUM OF POINTS AND AUTHORITIES

24             Defendants respectfully request a fourteen (14) day extension of time out from the current

25   deadline (May 17, 2019) to file objections to Report and Recommendation of U.S. Magistrate Judge

26   (ECF No. 147). Counsel for Defendants is confronted with numerous competing deadlines and a high

27   ///

28   ///


                                                       1
 1   workload due to staffing changes in the Office of the Attorney General. However, such obstacles are

 2   currently being resolved and the requested extension of time should afford Defendants adequate time

 3   file objections.

 4           Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 5                      When an act may or must be done within a specified time, the court may,
                        for good cause, extend the time: (A) with or without motion or notice if
 6                      the court acts, or if a request is made, before the original time or its
                        extension expires; or (B) on motion made after the time has expired if the
 7                      party failed to act because of excusable neglect.

 8   Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiff’s case.

 9   Defendants assert that the requisite good cause is present to warrant the requested extension of time.

10           For these reasons, Defendants respectfully request a fourteen (14) day extension of time from

11   the current deadline to file objections to Report and Recommendation of U.S. Magistrate Judge, with a

12   new deadline to and including Friday, May 31, 2019.

13           DATED this 15th day of May, 2019.

14                                                   AARON D. FORD
                                                     Attorney General
15

16                                                   By:
                                                               DARBY G. PHELPS
17                                                             Deputy Attorney General
                                                               State of Nevada
18                                                             Bureau of Litigation
                                                               Public Safety Division
19

20                                                          Attorneys for Defendants
21

22

23                                                  ORDER

24     IT IS HEREBY ORDERED that Defendants' Motion for Extension of Time to File Objections
       to Report and Recommendation (ECF No. 150) is GRANTED.
25
        IT IS FURTHER ORDERED that Defendants shall file their objections to the Report and
26      Recommendation (ECF No. 147) no later than 5:00 P.M. Friday, May 31, 2019.

27      IT IS SO ORDERED this 22nd day of May, 2019.

28
        ____________________________
        ROBERT C. JONES                                    2
